DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6, in the reply filed on July 25, 2022 is acknowledged.  Claims 1-11 are pending, with claims 7-11 being with drawn as directed to non-elected subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Yoshihisa et al. (JP 2014-060183, herein referring to the English translation as provided by applicants and filed as of April 13, 2020).
Yoshihisa et al. disclose a dust core comprising soft magnetic particles which may be pure iron or an iron alloy, and which contains an additional element M which may be selected from a group which includes manganese (paragraphs 0002, 0036 and 0037). 
With regards to the composition and structure of the grain boundary, one of ordinary skill in the art would expect substantially identical materials treated in a substantially identical manner to result in products having substantially identical structure and properties.
Both applicants and Yoshihisa et al. disclose the manufacture of a dust core form soft magnetic particles comprising pure iron or an iron alloy, the particles being spherical and having been obtained by gas atomization with a preferred particle size of 50 to 300 µm (present specification, paragraph 0034, 0036 and 0037; Yoshihisa et al. paragraph 0036, 0044, and 0045).  Both applicants and Yoshihisa et al. disclose an additive element M which may be selected form among elements including manganese (present specification, paragraph 0024; Yoshihisa et al. paragraph 0037).  Applicants disclose compression molding of the coated powder followed by heating to 400 to 900℃ for 0.1 to 2 hours (present specification paragraph 0044-0046), where Yoshihisa et al. disclose molding of the coated powder followed by heating to 600 to 850℃ for 0.1 to 5 hours (paragraphs 0059, 0065 and 0066). 
Given that both applicants and Yoshihisa et al. disclose the formation of a dust core from substantially identical materials by molding and heating using substantially identical parameters, the resulting dust cores would be expected to be substantially identical and therefore, one of ordinary skill in the art would have expected the dust core of Yoshihisa et al. to having a grain bounty with a composition, thickness, and properties substantially identical to applicants’ claimed dust core thereby anticipating, or alternatively rendering obvious, the dust core as claimed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Adam Krupicka/Primary Examiner, Art Unit 1784